REVERSE and REMAND; and Opinion Filed May 2, 2013.




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-12-01060-CV

                   ACI HEALTHCARE STAFFING, LLC, LORI MINOR,
                   BRYAN ADCOCK, AND REGINA BUTLER, Appellants
                                      V.
                         V-PLATINUM CONSULTING, LP AND
                     V-PLATINUM MANAGEMENT, LLC, Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-01957-A

                                MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                 Opinion by Justice Lang-Miers
        Appellants ACI Healthcare Staffing, LLC, Lori Minor, Bryan Adcock, and Regina Butler

appeal the trial court’s order granting a temporary injunction in favor of V-Platinum Consulting

Management, LP. In their second issue, appellants contend that the temporary injunction is void

because it does not comply with the rules of civil procedure. Because the second issue is

dispositive of the appeal, we address it first.

        The Texas Rules of Civil Procedure establish mandatory requirements for orders granting

temporary injunctions. See TEX. R. CIV. P. 683, 684. Failure to meet those requirements renders

the temporary injunction subject to being declared void. Qwest Commc’ns Corp. v. AT&T Corp.,

24 S.W.3d 334, 337 (Tex. 2000) (per curiam) (citing InterFirst Bank San Felipe, N.A. v. Paz

Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam)); City of Sherman v. Eiras, 157
S.W.3d 931, 931 (Tex. App.—Dallas 2005, no pet.). When a temporary injunction does not

include a setting for trial on the merits on a specific date, the temporary injunction is void. Qwest

Commc’ns Corp., 24 S.W.3d at 337; Eiras, 157 S.W.3d at 931. Similarly, when a temporary

injunction does not require a bond to be given by the applicant as a condition precedent to the

issuance of the injunction, the temporary injunction is void. Qwest Commc’ns Corp., 24 S.W.3d

at 337 (citing Lancaster v. Lancaster, 291 S.W.2d 303, 308 (Tex. 1956)).

        The temporary injunction signed on July 20, 2012, in this case states that it “shall remain

in effect until final disposition of this case or until further order of the Court.” It does not include

a specific date for trial on the merits. See TEX. R. CIV. P. 683 (requiring injunction to state date

for trial on merits). The injunction also did not require security or fix the amount of security to

be given by applicant V-Platinum Consulting, LP as a condition precedent to the issuance of the

injunction. See TEX. R. CIV. P. 684 (requiring injunction to fix amount of security).

        Because the temporary injunction signed on July 20, 2012, did not comply with civil

procedure rules 683 and 684, it is void. See Qwest Commc’ns, 24 S.W.3d at 337; Eiras, 157
S.W.3d at 931. Accordingly, we reverse and dissolve the temporary injunction signed on July 20,

2012, and remand the case to the trial court for further proceedings.




                                                        /Elizabeth Lang-Miers/
                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE


121060F.P05




                                                  –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ACI HEALTHCARE STAFFING, LLC,                        On Appeal from the County Court at Law
LORI MINOR, BRYAN ADCOCK, AND                        No. 1, Dallas County, Texas
REGINA BUTLER, Appellants                            Trial Court Cause No. CC-12-01957-A.
                                                     Opinion delivered by Justice Lang-Miers,
No. 05-12-01060-CV         V.                        Justices O’Neill and FitzGerald
                                                     participating.
V-PLATINUM CONSULTING, LP AND
V-PLATINUM MANAGEMENT, LLC,
Appellees

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that:

       the temporary injunction signed on July 20, 2012, is DISSOLVED.

       Each party shall bear its own costs of appeal.


Judgment entered this 2nd day of May, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –3–